Appeal by defendant from a judgment of the Supreme Court, Kings County (Bonomo, J.), rendered February 9, 1981, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised ón appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Thompson, Brown and Kunzeman, JJ., concur.